The second amended answer shall be served within five days after entry of the order hereon. The service of such answer shall not affect the position of the case on the Trial Calendar. The defense sought to be raised by the second amended answer is one which arose since the service of the present amended answer. There is no claim that the proposed amendment would prejudice the plaintiff in any way. Under the circumstances, the moving party should have been granted leave to serve such second amended answer. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.